AO 245C (Rev. 02/18) AmendedJudgment in a Criminal Case                                                                (NOTE: Identify Changes with Asterisks (*))
                        Sheet 1



                                            United States District Court
                                                            District of Massachusetts
                 UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                                      V.

                           Charles J. Pedoto                                     Case Number: »=                CR 10080             - 1        - IT
                                                                                 USM Number: 23039-038
Date of Original Judgment:                 9/10/2018                              •lamagW Chanrilfir
                                           (Or Date ofLast AmendedJudgment)      Defendant's Attorney

 Reason for Amendment:
 r~l Correction of Sentence on Remand (18 U.S.C.3742(f)(1)and (2))               •     Modification of SupervisionConditions (18 U.S.C. §§ 3563(c)or 3583(e))
 Q Reduction of Sentence forChanged Circumstances (Fed. R. Crim.                 •     Modification ofImposed Term of Imprisonment forExtraordinary and
     P. 35(b))                                                                         CompellingReasons (18 U.S.C. § 3582(c)(1))

 0 Correction of Sentence bySentencing Court (Fed. R. Crim. P.35(a))             •     Modification ofImposed Term of Imprisonment forRetroactive Amendment(s)
                                                                                       to the SentencingGuidelines (18 U.S.C. § 3582(c)(2))
 • Correction of Sentence forClerical Mistake (Fed. R.Crim. P. 36)
                                                                                 [D Direct Motion to District Court Pursuant D 28U.S.C. § 2255 or
                                                                                       •    18U.S.C.§ 3559(c)(7)
                                                                                 D Modification of Restitution Order (18U.S.C. § 3664)

 THE DEFENDANT:
 g] pleaded guilty to count(s) 1,4, 7,12
 • pleaded nolo contendere to count(s)
     which was accepted by the court.
 gj was found guilty on count(s)
    after a plea of not guilty.
 The defendant is adjudicated guilty of these offenses:
                                     Nature of Offense                                                              Offense Ended                  Count
 Title & Section
                                                                                                                                         1
18 U.S.C. §371                Conspiracy to Commit Access Device Fraud and toCommit Aggravated                       05/11/14

                                  Identity Theft
                                                                                                                     04/16/14            4&7
18 U.S.C. § 1029(a)(1)        Access Device Fraud
                                                                                                                     04/13/14            12
18 U.S.C. § 1028A             Aggravated Identity Theft

          The defendant issentenced as provided inpages 2 through               y              of thisjudgment. Thesentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has been found not guilty on count(s)
 12 Count(s) 2, 3, 5, 6, 8, 10, 11, 13, 14, 15                q is g) are dismissed on the motion of the United States.
            Itis ordered that the defendant must notify the United States Attorney for this district within 30 days of^y change ofname, residence,
 ormailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered topay restitution,
 the defendant must notifV the court and United States attorney of material changes in economic circumstances.
                                                                                                   9/6/2018
                                                                                    Date of Imposition of Judgment


                                                                                      ^tjre ofJudge The Honorable Indira Talwani
                                                                                                        Judge, U.S. District Court
                                                                                    Name and Title of Judge
                                                                                            /0/£-
                                                                                     Date
  AO 24SC (Rev. 02/18) Amended Judgment in a Criminal Case
                       Sheet 2 — Imprisonment                                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                            Judgment—Page                of

* DEFENDANT: Charles J. Pedoto
  CASE NUMBER: 1: 18 CR 10080                      - 1        - IT


                                                                IMPRISONMENT


          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
  total term of:

36 months. This term consists of 12 months on counts 1,4, and 7, to be served concurrently, and 24 months on count 12, to
be served consecutively to the 12 months imposed on counts 1, 4, and 7.



          The court makes the following recommendations to the Bureau of Prisons:
The court recommends defendant be designated to a faciiity close to Boston to assist him in maintaining family ties.



  •       The defendant is remanded to the custody of the United States Marshal.

  •       The defendant shall surrender to the United States Marshal for this district:

          •      at                                   •      a.m.     •    p.m.       on


          •      as notified by the United States Marshal.

  •       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ^       before 2p.m. on 10/18/2018                                   .
          •      as notified by the United States Marshal.

          •      as notified by the Probation or Pretrial Services Office.


                                                                          RETURN

  I have executed this judgment as follows:




          Defendant delivered on                                                             to



  at                                                         with a certified copy of this judgment.




                                                                                                          UNITED STATES MARSHAL



                                                                               By
                                                                                                       DEPUTY UNITED STATES MARSHAL
 AO 24SC (Rev. 02/18) Amended Judgment in a Criminal Case
                       Sheet 3—Supervised Release                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page      3        of       7
' DEFENDANT: Charles J. Pedoto
 CASE NUMBER:!: 18 CR 10080                         - 1      - IT
                                                            SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

  3 years. This term consists of terms of 3 years on counts 1, 4, and 7, and a term of 1 year on count 12, such terms to run
  concurrently.




                                                        MANDATORY CONDITIONS
 1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined bythecourt.
          •     The above drug testing condition is suspended, based on the court's determination that you pose a low risk offuture
                substance abuse, (check ifapplicable)
4.        You must cooperate inthecollection of DNA as directed bytheprobation officer. (check ifapplicable)
5. •      You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. §20901, et seq.) as
          directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or wereconvicted of a qualifying offense, (check ifapplicable)
6. •      You must participate inanapproved program for domestic violence, (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page            of

DEFENDANT:             Charles J. Pedoto
CASE NUMBER: 1: 18 CR 10080                      - 1       - IT


                                       STANDARD CONDITIONS OF SUPERVISION

As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers tokeep informed, report tothe court about, and bring about improvements inyour conduct and condition.
1.     You must report tothe probation office in the federal judicial district where you are authorized toreside within 72 hours ofyour
       release from imprisonment, unless the probation officer instructs you toreport toa different probation office orwithin a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court orthe probation officer about how and
       when you must report tothe probation officer, and you must report tothe probation officer as instructed.
3.     You must not knowingly leave the federal Judicial district where you are authorized toreside without first getting permission fi"om
       the court or the probation officer.
4.     You must answertruthfully the questions asked by your probation officer.
5.     You must live ata place approved by the probation officer. Ifyou plan tochange where you live oranything about your living
       arrangements (such as the people you live with), you must notify the probation officer atleast 10 days before the change. Ifnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becomingaware of a change or expectedchange.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       totake any items prohibited by the conditions ofyour supervision that he orshe observes in plain view.
7.     You must work full time (at least 30 hours per week) ata lawful type ofemployment, unless the probation officer excuses you from
       doing so. Ifyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or yourJob
       responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate orinteract with someone you know isengaged in criminal activity. Ifyou know someone has been
       convicted ofafelony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
       probation officer.
9.     Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or
       tasers).
II.    You must not act ormake any agreement with a law enforcement agency toact as a confidential human source orinformant without
       first getting the permissionof the court.
12.    Ifthe probation officer determines that you pose arisk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm thatyou have notified the person about therisk.
13.    You must follow the instructions of the probation officer related to theconditions of supervision.


U.S. Probation Office Use Only

AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with awritten copy ofthis
Judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                       Date
 AO 245C (Rev. 02/18) AmendedJudgment in a Criminal Case
       ^              Sheet 3D —Supervised Release                                            Q^OTE: Identify Changes with Asterisks (*))
                                                                                            Judgment—Page       5      of         7
* DEFENDANT:           Charles J. Pedoto
 CASE NUMBER: x- jg cr xOOSO - 1                           - IT
                                         SPECIAL CONDITIONS OF SUPERVISION

  1. You are prohibited from drinking alcohol to the point of intoxication, as defined by Massachusetts State Law as a .10
  blood alcohol level.

  2. You must participate in a program for substance abuse counseling as directed by the Probation Office, which program
  may include testing, notto exceed 104 drug tests per year, to determine whether you have reverted to the use ofalcohol
  or drugs.

  3. You must use your true name and are prohibited from the use ofany false identifying information which includes, butis
  not limited to, any aliases, false dates of birth, false social security numbers, and incorrect places of birth.
  4. You must paythe balance ofanyfine or restitution imposed according to a court-ordered repayment schedule.
  5. You are prohibited from incurring new credit charges or opening additional lines ofcredit without the approval ofthe
  Probation Officewhile any financial obligations remain outstanding.

  6. You must provide the Probation Office access to any requested financial information, which may be shared with the
  Financial Litigation Unit of the U.S. Attorney's Office.

  7. You shall be required to contribute tothe costs ofevaluation, treatment, programming, and/or monitoring (see Special
  Condition # 2), based on the ability to pay or availability of third-party payment.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties                                                        (NOTE; Identify Changes with Asterisks (*))
                            ,     , r» j *                                                                   Judgment —Page        6       of        7
•DEFENDANT:            Charles J. Pedoto
CASE NUMBER; 1; 18 CR 10080                       - 1          - IT
                                                CRIMINAL MONETARY PENALTIES

       The defendant mustpay the following total criminal monetary penalties underthe schedule of payments on Sheet6.
                       Assessment                       JVTA Assessment*            Fine                           Restitution
TOTALS              $ 400.00                      $                             $                                $ 160,395.16


•      The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 2450) will be
        entered after such detennination.


0      The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

       Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the
       the priority order or percentage payment column telow. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
                          or percentage
       before the United States is paid.

Name of Payee                                  Total Loss**                            Restitution Ordered                     Priority or Percentage

     Moneris Solutions Corporation                                                                          $80,395.16

     North American Bancard                                                                                 $80,000.00




                                                                                                   160,395.16
TOTALS



 0       Restitution amount ordered pursuant to plea agreement $              160,395.16

 •       The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in ftill before the
         fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. §3612(f). All ofthe payment options on Sheet 6may be subject
         to penalties fordelinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •       The court determined that the defendant does not have the ability to pay interest, and it isordered that:
         •   the interest requirement is waived for            •   fine      D restitution.
         •   the interest requirement for the       •      fine       •    restitution is modified as follows:



       Filiding/foS
    after September 13, 1994, but before April 23, 1^96.
                                                                          Chapters 109A, 110, 1lOA, and 113A ofTitle 18 for offenses committed on or
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment—Page                of

^DEFENDANT:            Charles J. Pedoto
CASE NUMBER:!: 18 CR 10080                       - 1       - IT


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties shall bedue as follows:
A ^ Lump sum payment of$ 400.00                              due immediately, balance due
           •    not later than                                    ,or
                in accordance with • C,           • D, •          E, or ^      Fbelow; or
B    •     Payment to begin immediately (may becombined with             DC,         •    D,or •      F below); or
C     •    Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                       (e.g., months or years), to commence                   (e.g., 30 or 60 days) after the date of thisjudgment; or

D     •    Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                        (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     •    Payment during theterm ofsupervised release will commence within                         (e.g., 30 or 60 days) after releasefrom
           imprisonment. The court will set the payment plan based on an assessment ofthe defendant's ability to pay at that time; or
F ^ Special instructions regarding the payment ofcriminal monetary penalties;
          Payment ofthe restitution shall begin immediately and shall be made according to the requirements of the Federal
          Bureau of Prisons' Inmate Financial Responsibility Program while the defendantis incarcerated and according to a
          court-ordered repayments schedule during the term of supervised release.


Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties is due
during the period ofimprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau otPrisons
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for allpayments previously made toward any criminal monetary penalties imposed.




^     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), TotalAmount, Jointand Several Amount,
      and corresponding payee, if appropriate.
    Restitution shall be paid Jointly and severally with co-defendant Charles C. Barnes in case number
    2:15-cr-00070-JES-MRM in the United States District Court for the Middle District of Florida.


•     The defendant shall pay the cost of prosecution.

•     The defendant shall pay the following court cost(s):

^     The defendant shall forfeit the defendant's interest in the following property to the United States:
    "Forfeiture is ordered as set forth in the Final Order of Forfeiture (Money Judgment).


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JvTA assessment, (8) penalties, and (9) costs, mcluding cost ofprosecution and court costs.
